 

Exhibit 10.61

AXION POWER INTERNATIONAL, INC.

AMENDED PROMISSORY NOTE

 



Original Principal Amount:  $801,049.00 Issuance Date:  June 30, 2014,   with
effective date of June 18, 2014



 

FOR VALUE RECEIVED, Axion Power International, Inc., a Delaware corporation (the
“Maker”), hereby promises to pay to the order of Robert Averill or his
registered assigns (the “Holder”), as designated herein or at such other place
as the legal holder shall designate in writing, the amount set out above as the
Original Principal Amount when due, together with interest at the applicable
Interest Rate on the principal balance from the date hereof. This Amended
Promissory Note amends and supersedes a Subordinated Convertible Note issued May
8, 2013 by Axion Power International, Inc. payable to Robert Averill.

 

Principal and interest are payable as follows:

 

1. Interest on this Note shall commence accruing on the issuance date and shall
be calculated at a rate of nine percent (9%) which will be compounded monthly.
The interest rate will increase by one percent (1%) every month (up to the
maximum rate allowed by New Jersey law) beginning on September 16, 2014 and
continuing until all principal and accrued and unpaid interest thereon have been
paid in full.

 

2. The Original Principal Amount and accrued interest will be paid in full by
Maker at the earlier of the date that new funding is received by Maker in the
cumulative amount of at least $10,000,000 or December 31, 2014 (“Maturity
Date”). On the Maturity Date, Makes also agrees to pay Holder all of his
accumulated legal fees directly associated with the negotiation and closing of
this Note up to a maximum amount of $25,000.

 

This Amended Promissory Note is secured by a Security Agreement of this same
date executed by Maker, ad Debtor, and Holder, as Secured Party.

 

If a default occurs under the terms of this Amended Promissory Note, the Maker
agrees to pay all costs, including reasonable attorneys’ fees, incurred in the
collection of any unpaid amounts under the Note. Maker waives presentment for
payment, demand, notice, protect, notice of protect, diligence, and non-payment
of this Amended Promissory Note, and all defense on the ground of any extension
of time for payment that may be given by the holder to them.



 





  AXION POWER INTERNATIONAL, INC.   A Delaware Corporation         By:/s/ Thomas
G. Granville     Thomas G. Granville     C.E.O.



 



 



